 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Wholesale and Warehouse Employees,Local 261, Retail,Wholesale and Department Store Union,AFL-CIO [Perfec-tionMattress&Spring Company]andMark L.TaliaferroRetail,Wholesale and Department Store Union,AFL-CIOandMark L.Taliaferro.CasesNos. 10-CC-390 and 10-CC-391.December 2, 1959DECISION AND ORDERUpon charges duly filed on November 10, 1958, by Mark L. Talia-ferro, an individual, against the Local Union and, separately, againstthe International Union, the General Counsel for the National LaborRelations Board, by the Regional Director for the Tenth Region,issued an order consolidating cases and complaint on November 21,1958, against United Wholesale and Warehouse Employees, Local 261,Retail,Wholesale and Department Store Union, AFL-CIO, andagainst Retail,Wholesale and Department Store Union, AFL-CIO,herein called the Respondents, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(b) (4) (A) and 2(6) and(7) of the Act. Copies of the complaint, the charge, and notice ofhearing were duly served upon the Respondents and the ChargingParties.With respect to the unfair labor practices, the complaint alleged,in substance, that on and after October 31, 1958, the Respondentsinduced and encouraged the employees of certain retail furniturestores in the Birmingham, Alabama, area, and the employees of otheremployers, to engage in strikes or concerted refusals in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commoditiesor to perform any services, with an object of forcing or requiring saidemployers to cease doing business with Perfection Mattress & SpringCompany, herein called Perfection.On December 9, 1958, theRespondents filed an answer denying the material allegations of thecomplaint.On January 7, 1959, all parties entered into a stipulation, whichprovides in pertinent part that the parties waive their rights to ahearing and to the issuance of a Trial Examiner's Intermediate Reportand Recommended Order. In lieu thereof the parties stipulated thatthe entire record of this proceeding shall consist of the stipulation,the charges, the affidavits of service of said charges, the order consoli-dating cases, complaint and notice of hearing, the affidavit of servicethereof, copy of the transcript of proceedings entitled "Rains, etc. v.Retail,Wholesale and Department. Store Union, et al., Civil Action125 NLRB No. 50. UNITED WHOLESALE & WAREHOUSE EMPLOYEES, ETC.521No. 9258," in the United States District Court for the Northern Dis-trict of Alabama, Southern Division, and the answer of the Respond-ents to the complaint.The stipulation further provides that uponsuch stipulation, the record herein, and briefs to be filed by theparties, the Board may make findings of fact and conclusions of law,and may issue its Decision and Order as if the same facts had beenadduced after hearing, Intermediate Report, exceptions, and oralargument before the Board.By an order issued on February 17, 1959, the Board approved theaforesaid stipulation, made it a part of the record herein, and trans-ferred the matter to, and continued it before, the Board.Upon the basis of the aforesaid stipulation, and the entire recordin the case, including the briefs filed by the Respondents, the GeneralCounsel, and the Charging Party, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPerfection Mattress & Spring Company is engaged at Birmingham,Alabama, in the manufacture and sale of mattresses, springs, furni-ture, and allied products. It annually sells and ships goods valued atmore than $100,000 directly to customers located outside the State ofAlabama.We find that at all times material herein, Perfection hasbeen engaged in commerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the policies of the Act toassert jurisdiction in this case.'We also find that at all times material herein Standard FurnitureCompany, Sidney Braswell Furniture Company, Braswell FurnitureCompany, Ross Black Furniture Company, F. G. Calder FurnitureCompany, Inc., Marks-Fitzgerald Furniture Company, andWil-loughby Furniture Company, Incorporated, are each customers ofPerfection, and are employers operating retail furniture stores in theBirmingham, Alabama, area.H. THE LABORORGANIZATIONSINVOLVEDRetail,Wholesale and Department Store Union, AFL-CIO, andits affiliated local, UnitedWholesale and Warehouse Employees, Local261, are labor organizations within the meaning of Section 2(5) ofthe Act.III.THE FACTSFollowing animpasse inbargaining, the Respondentsengaged in astrike against Perfection on or about October 14, 1958.The disputewith .Perfection concernedits employees at Birmingham,and the'SieononsMailing Service,122 NLRB 81(Member Jenkins concurring specially). 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents picketed, at all times material herein, Perfection'spremises in that city.When the pressure of the strike failed to pro-duce agreement or a contract between the parties, and apparently notbeing satisfied with the effectiveness of the picketing at Perfection,the Respondents, on or about November 7, 1958, by their agent,Romine, and others, began to follow Perfection trucks which wereattempting to make deliveries to a number of retail furniture stores.These stores included Standard Furniture Company, Sidney Bras-well Furniture Company, Braswell Furniture Company, Ross BlackFurniture Company, F. G. Calder Furniture Company, Inc., Marks-Fitzgerald Furniture Company, and Willoughby Furniture Company.The pattern of Respondents' conduct was to follow the Perfectiontrucks to the retail stores where mattresses were to be delivered andthere to request the managers or others in charge to stop receiving orbuying Perfection products until the strike was settled.When suchrequest failed, the Respondents immediately placed pickets at theentrances of the stores.The testimony in the record in the injunctionproceeding, which was stipulated by the parties as part of the recordin the instant proceeding, makes this clear.Thus, Bibby, an employeeofWilloughby Furniture Company, testified that Daniel, the Re-spondents' representative, told the employees at a union meeting that"we could picket the stores and try to stop the trucks that was comingin from Perfection," that they were going to picket all retail outlets,customers of Perfection, that did not stop handling Perfection goods.When Willoughby, Sr., said he would not refuse to take any morePerfection mattresses, two pickets appeared shortly thereafter andbegan to picket his store.An assistant to the Calder warehouse ship-ping clerk testified that Romine stood there a minute or two "and saidhe didn't have time to wait because he was following that truck,"handed her a piece of paper to give to the manager for the latter tocall him "because any mattresses that were left that day would bepicketed."When Lowe, attorney for Sidney Braswell, asked Romineto call Daniel to straighten out a mistake in identity between thatCompany and the Braswell Furniture Company in the same city, thepickets were removed from Sidney Braswell to Braswell Furnitureshortly after the call, and no attempt was made to picket SidneyBraswell further as, according to the testimony, it had not "violatedthe picket line." Similarly, at Standard, when its manager, Goodwin,told four persons who approached him on behalf of the Respondentsthat he was accepting Perfection merchandise, a picket appearedshortly thereafter with a picket sign in front of his store.The testimony shows that the pickets appeared at the various storesbearing a sign with the following legend : "Products made by Per-fectionMattress & Spring Company are made by non-union labor. UNITED WHOLESALE & WAREHOUSE EMPLOYEES, ETC.523As a consumer, please do not buy them. Local 261, AFL-CIO."They were, in all instances, stationed at or near the front entrances tothe stores.While truck deliveries are made at the rear entrances tothe stores, the evidence also indicated, however, that on a number ofoccasions deliveries of smaller packages, telegrams, and letters weremade by way of the front door. At Ross Black all deliveries excepttruck deliveries were made through the front door.While for themost part the employees of the retail furniture stores arrived and leftwhen the pickets were no longer there, it is clear from the record thatthe employees could, and did, see the pickets and the picket signs.Moreover, it was shown by the record that these employees use thefront door to go to and from lunch and for coffee breaks. In virtuallyall instances, the front entrance is the common entrance used by theemployees as well as the public.Moreover, it was testified that atWilloughby the employees go in and out of the. front door "all daylong."Indeed, the record is uncontradicted that the employees ofthe retail furniture stores had to cross the lines when leaving thestores by the public entrances during the day.The picketing was enjoined by the United States District Court forthe Northern District of Alabama on December 9, 1958. The Court ofAppeals for the Fifth Circuit denied the appeal of the Respondentsfrom this order on April 30, 1959.2DiscussionThe Respondents admit that an object of their picketing in front ofthe retail furniture stores of Perfection's customers was to force cessa-tion of business dealings between those store owners and Perfection.Counsel for the Respondents stated during the course of the injunctionproceeding that :When we spoke to some of the managers of stores . . . and theysaid "we are not buying Perfection mattresses, we are not goingto buy any more" we didn't even put any signs out therebecausethat was our only purpose.[Emphasis supplied.]It is also uncontradicted that picketing was not confined to those timeswhen Perfection employees were present with their trucks.The Respondents' attempt to exonerate their conduct on the basisthat their picketing was intended only for the consuming public andwas not addressed to neutral employees.An analysis of the entirerecord in this case indicates to us that the Respondents' contention iswithout merit.The Board has held, with court approval, that con-duct consisting of picketing-2 Retail,Wholesale,and Department Store Union,AFL-CIO etal. (Perfection Mattress&Spring Co.)v.Rains,266F. 2d 503 (C.A. 5). 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessarily invites employees to make common cause with thestrikers . . . irrespective of the literal appeal of the legends onthe picketsigns.'Its very purpose . . . is to exert influences,as the Supreme Court has recognized .4And directing the printedappeal to the consumer, in our opinion, does not negate those influ-ences.It is sufficient that the necessary effect of the picketing is toinduce employeesto engagein a work stoppage.' The Board madeclear its view of common entrance picketing inSouthern ServiceCompany, Ltd.,'where it held that such picketing violates Section8 (b) (4) (A) of the Act by reason of the implicit appeal to the em-ployees of the retail stores who are employed by employers who arenot parties to the labor dispute. In that case, the notice which wasoriginally directed to "the public" was later changed to "Notice toPatrons."The foreseeable consequence, or stated differently, the nat-ural or probable result, of picketing at an entrance used in part byemployees is to induce a strike. It is equally well settled that Section8(b) (4) (A) requires only that anobjectof the union activities andnot the sole object fall within its proscription.'Thus, in theGothamcase,8 the Second Circuit held that the evidence showed that at leastone of the Union's objectives was to apply pressure on the employers,other than the one with whom they had the dispute, for the purpose ofcausing them, in turn, to threaten the employer with whom they hada dispute with loss of business unless it came to terms with the Union.The fact that picketing may not be successful in inducing a workstoppage is not controlling on the question of whether the picketingis violative of Section 8 ('b) (4) (A) of the Act.That a work stoppagedid not occur does not in any way detract from the fact that the pick-eting activity had as its necessary effect the inducing and encouragingof employees to engage in a work stoppage in violation of Section8(b) (4) (A).Within thisframe ofreference, we note that an employee of RossBlack Furniture Company, one of the retail furniture stores that wasbeing picketed, testified at the injunction hearing that on November6, 1958, the pickets were walking back and forth in front of that store,and speaking in loud voices repeated several times, "I would nevercross a picketline, evento pay a bill. It's a good excuse not to payit."He testified further that the pickets were carrying the picket'Laundry, Linen Supply &Dry CleaningDrivers Local928et at.(Southern ServiceCompany,Ltd.),118 NLRB 1435, 1437, enfd. 262 F. 2d 617 (C.A. 9).4Hughes,et at.v.SuperiorCourt of California, etc.,339 U.S. 460.5Dallas GeneralDrivers,Warehousemen &Helpers,Local No. 745, AFL-CIO(Asso-ciatedWholesaleGrocery ofDallas,Inc.),118 NLRB 1251, enfd. 264 F. 2d 642 (C.A. 5).6Supra.7N,L.R.B.v.Denver Building and Construction Trades Council,etal.(Gould &Preisner),341 U.S. 675, 689.s AssociatedMusiciansofGreaterNew York,Local 802,etc. (Gotham BroadcastingCorporation),110 NLRB 2166, enfd. 226 F.2d 900(C.A. 2), cert. denied 351 U.S.962. UNITED WHOLESALE & WAREHOUSE EMPLOYEES, ETC.525signs "low over their shoulders with the sign straight up" and that"if someone had wanted to stop and read it, they couldn't have readit."This clearly appears indicative of employee inducement ratherthan consumer appeal.On November 14, 1958, the testimony indi-cates, a picket in front of the Willoughby store talked "loud enoughto the other picket that we could hear him back in the store with thedoor closed."The picket, according to the witness, said, "Look at thisjunk in the window that is made with scab labor," referring to a sofabed made by Perfection. It seems evident from a careful reading ofthe record that this was intended for the employees in the store; in-deed, according to the testimony, there were no customers present inthe vicinity of the store at the time.When Willoughby's presidentreproved the picket, the latter became "impudent," and the president'sson, an employee at the store, stepped in and "had some words" withthe picket.Our dissenting colleagues fall into the obvious error of mistaking acharacterizationfor afact.The evidence at the hearing in the in-junction proceedings when appraised with care negates completelytheir characterization of the picketing activities in this case as "con-sumer" picketing.As we have already indicated, the evidence isclearand convincing that the Respondents were bent on forcing acessationof business between Perfection and the retail furniture storeswith which it did business.The picketing as conducted here neces-sarily required the employees of the neutral employers to work behindthe picketlines.The total circumstances were such that far fromindicating to the retail store employees that their appeal was notaddressed to these employees, the pickets actually and most affirma-tivelymade surethat the employees were made aware of their appeal.That the picketing was in front of the stores is consistent with em-ployee inducement as the store employees used the front door entrance"all day long," as the evidence indicates.While truck deliveries weremade at the rear entrances, all other deliveries were made by thefront door.And with respect to the hours of picketing, we direct theattention of our dissenting colleagues to the fact that employees ofthe retail stores were required to cross the picket lines, as the testi-mony clearly demonstrates, frequently during the course of the day.Under these circumstances, we are of the opinion that the facts of thiscase fall squarely within the rule of the cases referred to by ourcolleagues in the text of their dissent and which they attempt, unsuc-cessfully, to distinguish 99The reference in the dissent to Member Jenkins'dissenting opinion(withMemberBean)in theRobertscase(1.19NLRB 962)evidently results from a misreading of thatopinion.In that case,Member Jenkins pointed out that the respondent union, amongother things, "affirmatively encouraged employees of the picketed employers and driversfrom other companies to pass through its picket lines."Here, not only is this absent butit is abundantly clear that the picketing was directed at those very employees. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also take note of the fact that the stipulation in this proceedingconcedes that the Respondents,in furtherance of their dispute withPerfection,on or about October 31 and November 5, 6, 8, 10,14, 15,and 17, and thereafter picketed at the retail stores of"Standard,Sidney,Braswell,RossBlack,Calder,Marks-Fitzgerald, andWilloughby,"at entrances used in common by some employees andcustomers of said store.We note further that the record made beforethe United States district court-the only testimony stipulated by theparties to be used in the Decision of this case-stands uncontradicted,and that in the this posture the record made before the district courtwhich granted the Section 10 (1) injunction is the record on which thepresent Decision of the Board is predicated.The Respondents hav-ing chosen to present no other or further evidence before this Board,we necessarily rely on that record and the stipulation of the parties.Under all the circumstances including the record in the injunctionproceeding and stipulation now before us and for the reasons stated,we find that by picketing the retail furniture stores of the namedemployers at entrances commonly used by the employees of those storesand the public,from time to time during business hours, for the pur-pose of forcing the owners of the retail stores to cease doing businesswith Perfection,the Respondents have induced and encouraged theemployees of the owners of the retail stores toengage ina strikeor concerted refusal to work in violation of Section8(b) (4) (A)of the Act.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices,we shall order them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.CONCLusIONs OF LAWThe Board,upon the basis of the foregoing facts and the entirerecord, concludes as follows :1.Perfection Mattress&Spring Company is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Respondents United Wholesale and Warehouse Employees, Local261, and Retail, Wholesale and Department Store Union, AFL-CIO,with which the Local is affiliated,are labor.organizations within themeaning ofthe Act.3.The activities of the Respondents,as set forth above, which havebeen found to constitute unfair labor practices,occurring in connec-tion with the operation of the companies involved herein,and theircustomers,have a close,intimate,and substantial relation to trade, UNITED WHOLESALE & WAREHOUSE EMPLOYEES, ETC.527traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.ORDERUpon the entire record. in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Retail, Whole-sale and Department Store Union, AFL-CIO, and its affiliated localUnited Wholesale and Warehouse Employees, Local 261, theirofficers,representatives, successors, assigns, and agents, shall:1.Cease and desist from engaging in, or inducingor encouragingthe employees of Standard Furniture Company, Braswell FurnitureCompany, Ross Black Furniture Company, F. G. Calder Furni-tureCompany, Inc.,Marks-Fitzgerald Furniture Company, andWilloughby Furniture Company, retail furniture dealers in the Bir-mingham, Alabama, area, or of any employers except PerfectionMattress & Spring Company, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where an objectthereof is to force or require said retail furniture dealers in theBirmingham, Alabama, area, or any other employer or person, to ceasedoing business with Perfection Mattress & Spring Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the offices and meeting halls of the Respondents inBirmingham, Alabama, copies of the notice attached hereto marked"Appendix." 10Copies of the said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being duly signedby the Respondents, be posted by them immediately upon receiptthereof, and be maintained by them for a period of 60 consecutivedays thereafter in conspicuous places, including all places wherenotices to members are customarily posted.Reasonable steps shall betaken by the Respondents to insure that the notices are not altered,defaced, or covered by any othermaterial.(b)Furnish to the Regional Director for the Tenth Region signedcopies of the notice attached hereto marked "Appendix" for postingby Perfection Mattress & Spring Company and the said retail furni-ture stores referred to above, they being willing, at places where theycustomarily post notices to their employees.(c)Notify the Regional Director for the Tenth Region in writing,10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin 10 days from the date of this Order, what steps the Respond-ents have taken to comply herewith.MEMBERSFANNING and BEAN, dissenting :The decision of the majority bans consumer picketing, thus enlarg-ing the scope of proscribed activity under Section 8(b) (4) (A) with-out reference to its recent amendment."Needless to say, the legalityof the conduct in issue should be decided under the law existing whenit occurred, in the fall of 1958. Shortly before, the Supreme Courthad interpreted the Act as containing no "wholesale condemnation ofsecondary boycotts." 12The Court also said : "A union is free toapproach an employer to persuade him to engage in a boycott, so longas it refrains from the specifically prohibited means of coercionthrough inducement of employees."Yet our colleagues burden theirdecision with a detailed account of how this Union-the Respondent-approached the secondary employers involved, all of which Respond-ent admits.And they advert in some detail to cases concerning theobjective of picketing," when theonlyproblem at issue here is whetherthere was inducement of secondary employees.Our colleagues in effect find thatanypicketing during workinghours necessarily affects the employees of the establishment picketed.They attach no significance to the wording of the picket signs, whichwere clearly addressed toconsumers,asking them not to buy. Theyattach no significance to the fact that the picketing was limited to thepublic sidewalk in front of the stores-the obvious location for a directconsumer appeal. In fact, they make it appear that the selection ofthis location intentionally entailed frequentcrossingsby secondaryemployees, although this was not the case and all such employeescould-if possessed of strong scruples against picket-line crossing-have used. the rear entrances when picketing was in progress.Theymaximizetwo insignificant incidents that occurred during picketingat seven separate locations but they gloss over the fact that Respond-ents engaged in no picketing at all during the early morning and laterafternoon hours, when employees reported for and left work, the fact"On September 14, 1959,this section was amended by Sec. 704 of Public Law 86-257,86th 'Cong., S. 1555.13 SeeLocal1976,etc.v.N.L.R.B. (Sand Door d Plywood Co.)(June 1958),357 U.S.93, 99, affirming 241 F. 2d 147, enfg. 113 NLRB 1210.13N.L.R.B. v. Denver Building d Construction Trades Council,supra,which involvedan admitted strike and the problem was one of objective, in contrast with the instantcase where Respondent concedes the fact that its objective was proscribed but contendsthat inducement of secondary employees was not intended, hence that the "strike orinducement"portion of Section 8(b) (4) (A) is not met; alsoN.L.R.B. v.AssociatedMusicians of GreaterNew York,Local 802, etc.(Gotham Broadcasting Corp.), supra,where the picket signs carried no consumer appeal, picketing was carried on at all-notjust public-entrances,and some picketing was done while secondary employees were stillarriving for work, from which the court there concluded that the Board was justified infinding that the picketing at the premises of secondary employers was "in part at leastintended to influence employees." UNITED WHOLESALE & WAREHOUSE EMPLOYEES, ETC.529that no attempt whateverwas made to interferewith deliveries, andthe further fact that no picketswereplaced atrearor service entranceswheredeliveriesof merchandise were customarily made. Just how theRespondent could have made it more clear that the appeal of itspicketing was to customers and not to employees we do not see. Pos-sibly our colleagues would have permitted such picketing had itoccurred at night, or on Sundays or holidays, on the assumption thatit wasthus patently restricted to that potential consumer, the windowshopper.But even in those circumstances they would demand, no,doubt, that the premises picketed be devoid of employees.We thinkthey reduce the area for consumer appeal by picketing to a pointclearly not intended by the Act as it existed at the time the eventsin question occurred.With a broad sweep, our colleagues say that the natural and prob-ableresult of picketing at an entrance used in part by employees isto induce a strike.With complete disregard of the legend on the signs,the locale of the picketing, and its disciplined and limited duration,theyinferthat it was calculated to induce and encourage employees totake action."They ignore those cases in 'which the courts haverequired independent evidence-apart from the mere fact of picket-ing-to support the inference of inducement,15orhave made it clearthat it is not the purpose of the Act to condemn all customer or sec-ondary picketing."BAnd, in our view, they specifically rely upon caseswhich do not support their conclusion on the facts here presented.For instance, inAssociatedWholesale Grocery,"unlike the instantcase, the picket signs directly implicated the secondary employer bysaying it was unfair, and the daily duration and locale of the picket-ing made it necessary for store employees to cross to go to work andfor someregular supplier employees to cross. InSouthern Service,"':although factually somewhat closer to the instant case, there wereinquiries by employees and deliverymen as to the purpose of thepicket line and delay in some deliveries.When that case reached theCircuit Court of Appeals for the Ninth Circuit for enforcement, the14 In this connection we note inGardeners,Exterminators,etc.Local399,AFL-CIO(Roberts & Associates),119 NLRB 962,that MemberJenkins has already committed him-self to the propositionthat the Actdoes notper seoutlaw picketing at the premises ofsecondary employers,and in thatcase, lookedto the legendon the signs and the manner,of picketing in concluding that the picketing in that case did not violatethe Act.Seehis dissentwith 'Member Bean at p. 965.zsN.L.R.B. v. Local 50, Bakery and Confectionery Workers InternationalUnion, AFL-CIO (Arnold Bakers, Inc.),245 F. 2d542 (C.A. 2), settingaside 115NLRB 1333;N.L.R.B. v. General Drivers, Warehousemen and Helpers Local 968, etc. (Otis Massey Co.),225 F. 2d 205(C.A. 5), settingaside 109NLRB 61, cert.denied 350U.S. 914.11N.L.R.B. v. Business Machine andOfficeApplianceMechanicsConference Board,Local459, etc.(Royal TypewriterCo.), 228 F. 2d 553 (C.A. 2), setting aside 111 NLRB.317, cert. denied351 U.S. 962.17DallasGeneral Drivers,Warehousemen&Helpers, LocalNo. 745 AFL-CIO(Asso-ciatedWholesaleGrocery of Dallas, Inc.),118 NLRB1251, enfd.264 F. 2d 642(C.A. 5).1e SeeLaundry,Linen Supply&Dry Cleaning Drivers Local No.928,etc.(Southern.Service Company, Ltd.),118 NLRB 1435, enfd.262 F. 2d 617(C.A. 9). 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt stressed the fact that the unions "did nothing to dispel the nat-ural effect of a picket line," noting that the pickets had been instructednotto tell employees and deliverymen that they were free to cross theline.Instead the pickets handed out a card with the telephone num-ber of the union's representative.No such inquiries about crossing theline occurred in the instant case, and there is no evidence that thepickets were instructed not to explain that the appeal being made wassimply what the signs themselves said. In fact, there is no evidencewhatever in the instant case to except it from the rules so recentlystated by the Ninth Circuit : "The cases are clear that secondary pick-eting may be done where the union makes clear to everyone just whomthe picketing is directed at and why." 19We think the Respondents made it abundantly clear that their ap-peal by picketing was to consumers and not to employees.20Hence wewould find no violation of 8 (b) (4) (A).19N.L.R.B. v. Laundry Linen Supply&Dry Cleaning Drivers, Local No.928(SouthernService Co.),262 F. 2d 617, at 620 (C.A. 9).° SeeCrowley's Milk Company,Inc. (Paterson Division),102 NLRB 996,enfd. 208 F.2d 444(C.A. 3), wherein the Third Circuit, at p. 447, ordered reinstatement of a strikingemployee who had engaged in consumer picketing of customers of his employer.Theplacards-as in the instant case-were carried in front of the places of business ofvarious customers of respondent and requested the public and such customers not tobuy respondent's products.APPENDIXNOTICE TO ALL MEMBERSOF RETAIL, WHOLESALEAND DEPARTMENTSTOREUNION,AFL-CIO,AND ITSAFFILIATED LOCAL UNITEDWHOLESALEAND WAREHOUSE EMPLOYEES,LOCAL 261Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that :WE WILL NOT induce or encourage employees of StandardFurniture Company, Braswell Furniture Company, Ross BlackFurniture Company, F. G. Calder Furniture Company, Inc.,Marks-Fitzgerald Furniture Company, and Willoughby Furni-ture Company, or of any other employer, except PerfectionMattress & Spring Company, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,where an object thereof is to force or require said Standard:Furniture Company, Braswell Furniture Company, Ross BlackFurniture Company, F. G. Calder Furniture Company, Inc.,Marks-Fitzgerald Furniture Company, and Willoughby Furni-, AMALGAMATED MEAT CUTTERS, ETC.531ture Company, or any other employer or person, to cease doingbusiness with Perfection Mattress & Spring Company.UNITED WHOLESALE AND WAREHOUSEEMPLOYEES,LOCAL 261, RETAIL,WHOLESALE AND DEPARTMENT STOREUNION, AFL-CIO,Dated-----------------Labor Organization.By-------------------------------------(Representative)(Title)RETAIL,WHOLESALE AND DEPART-MENT STOREUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIOandPeyton Packing Company,Inc.CaseNo. 33-CC-61.December 2, 1959DECISION AND ORDEROn July 21, 1959, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and had not engaged in others and recommending thatit cease and desist from the unfair labor practices found, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and the General Counsel filed a brief in support of hisexceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and-hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below.',In support of the finding that the picketing at the premises of retail store customersof Peyton Packing Company violated Section 8(b) (4) (A), Chairman Leedom and MemberRodgers rely not only on the reasons stated by the Trial'Examiner,but also on therationale set forth in the majority opinion inUnited Wholesale and Warehouse Employees,Local 261,etc. (Perfection Mattress&Spring Company),125 NLRB 520;Member Fanningrelies only on the Trial Examiner's rationale.For the reasons adopted byhim inDallas General Drivers,etc. (Associated WholesaleGrocery of Dallas, Inc.),118 NLRB 1251,1254, enfd.264 F.2d 642(C.A. 5), Member125 NLRB No. 63.